PER CURIAM.
Ashann-Ra appeals the district court’s order denying his free exercise claim filed under 42 U.S.C. § 1983 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. See Ashann-Ra v. Johnson, No. CA-02-927-7 (W.D.Va. Aug. 22, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED